ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the after final filed 3 May 2021 for the application filed 9 November 2018 which claims priority to PCT/JP2016/069106 filed 28 June 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 3 May 2021, with respect to claims 11 and 13-19 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 11 and 18 have been withdrawn. 

Allowable Subject Matter
Claims 11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the prior art of record fails to disclose or teach “a flow rate adjustment apparatus to adjust the flow rate of the propellant that flows through each of the plurality of thrusters by the adjustment electric power that is supplied, wherein the satellite controller outputs a current change instruction to instruct a change in the discharge current that flows through the target thruster, as the adjustment control, wherein the power supply apparatus changes the adjustment electric power to adjust the flow rate of the propellant that flows through the target thruster when the current change instruction is output, wherein the flow rate adjustment apparatus flows the propellant through the target thruster at a flow rate corresponding to the adjustment electric power after the change, and wherein the power supply apparatus detects a discharge current that flows through the target thruster after the current change instruction has been output, and further changes the adjustment electric power for the target thruster when the detected discharge current does not reach a target current wherein the satellite controller selects one of the plurality of thrusters whose thrust that is given to the artificial satellite is less than a thrust of any other thruster, determines whether the thrust of the selected thruster can be increased, based on a discharge current that flows through the selected thruster, selects the selected thruster as the 
Regarding Claim 15, the prior art of record fails to disclose or teach “wherein, as the adjustment control, the satellite controller outputs a current change instruction to instruct a change in the discharge current that flows through the target thruster when the type instruction instructs the current change, and outputs a voltage change instruction to instruct a change in the discharge voltage that is supplied to the target thruster when the type instruction instructs the voltage change, wherein when the current change instruction is output, the power supply apparatus changes the adjustment electric power to adjust the flow rate of the propellant that flows through the target thruster, the flow rate adjustment apparatus flows the propellant through the target thruster at a flow rate corresponding to the adjustment electric power after the change, the power supply apparatus detects a discharge current that flows through the target thruster after the current change instruction has been output, and further changes the adjustment electric power for the target thruster when the detected discharge current does not become a target current, and wherein when the voltage change instruction is output, the power supply apparatus changes the discharge voltage that is supplied to the target thruster to a target voltage” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 15 is neither anticipated nor made obvious by the prior art of record.  Claims 16 depends from claim 15 and is therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “supplying adjustment electric power to adjust a flow rate of a propellant that flows through each of the plurality of thrusters, and detecting a discharge current that flows through each of the plurality of thrusters, by a power supply apparatus; and adjusting the flow rate of the propellant that flows through each of the plurality of thrusters by the adjustment electric power that is supplied, by a flow rate adjustment apparatus, wherein, as the adjustment control, the satellite controller outputs a current change instruction to instruct a change in the discharge current that flows through the target thruster when the type instruction instructs the current .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/11/2021